DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on Jan. 25, 2021.
Claims 1-4, 6-9, 11-17, 19, 21 and 23-25 have been amended.
Claims 5, 10, 18, 20 and 22 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe (2009/0011783) in view of Velummylum et al. (2016/0044087)
Regarding claim 1, Kitazoe discloses a  1.  A method for use in a user equipment (UE) for handling UE capability information in a wireless communication system including an access network (see figs.2-3, elements 116, 102, paragraph [0032], [0051], [0072] and its description), comprising: storing the UE capability information divided into a plurality of data blocks, wherein each data block includes a subset of the UE capability information (see abstract, fig.3, fig.10, elements 304, paragraphs [0073-0075] and its description); transmitting a capability message to the access network, 
Regarding claim 2, Velummylum further discloses each capability ID is determined based on the data of the associated data block (see fig.6, blocks 600, 610 paragraph [0085] and its description).
Regarding claim 3, Velummylum further discloses each capability ID comprises a hash value calculated using a predetermined function based on the data of the associated data block (see fig.6, blocks 600, 610, paragraphs [0085-0086] and its description). 
Regarding claim 4, Velummylum further discloses each block has a predetermined common maximum data size, or a data size not exceeding a predetermined number of octets (see fig.6, blocks 600, 610 paragraph [0085] and its description). 
Regarding claim 6, Velummylum further discloses capability message comprises the capability ID associated with each data block (see fig.6, blocks 600, 610 paragraph [0085] and its description).
Regarding claim 7, Velummylum further discloses receiving a capability request message from an access node of the access network, identifying at least one of said data blocks (see abstract, fig.6, block 600, paragraphs [0012], [0085] and its description); transmitting data blocks corresponding to the capability IDs identified by said capability request message to the access node in response to receiving the capability request message (see abstract, fig.6, blocks 600, 610 paragraphs [0040], [0085-0086] and its description). 
Regarding claim 8, Velummylum further discloses each data block is transmitted in a separate message to the access node (see paragraph [0073], [0085-0086]). 
Regarding claim 9, Velummylum further discloses  at least one of said data blocks includes UE radio capabilities associated with a predetermined radio frequency, or wherein at least one of said data blocks includes UE radio capabilities associated with a predetermined feature set of radio communication (see fig.6, blocks 600, 610 paragraph [0085] and its description). 
Regarding claim 11, Velummylum further discloses each capability ID is determined based on a device manufacturer specific code (see paragraph [0021]). 

Claims 19, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lieshout et al. (2019/0110190) in view of Velummylum et al. (2016/0044087).
Regarding claim 19, Van Lieshout discloses all subject matter described in rejection 35 USC § 102 below. Except for each capability ID is determined based on the data of the associated data block. However, Velummylum discloses user contact, information privacy protection computer networks comprising each capability ID is determined based on the data of the associated data block, or wherein each capability ID is a hash value calculated using a predetermined function based on the data of the associated data block (see fig.6, blocks 600, 610, paragraphs [0085-0086] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Velummylum’s Hash function in Van Lieshout invention in order to converts a numerical input value into another compressed numerical value.
Regarding claim 21, Velummylum further discloses each block has a predetermined common maximum data size, or a data size not exceeding a predetermined number of octets (see fig.6, blocks 600, 610 paragraph [0085] and its description). 
Regarding claim 23, Velummylum further discloses capability message comprises the capability ID associated with each data block (see fig.6, blocks 600, 610 paragraph [0085] and its description). 
Regarding claim 24, Van Lieshout discloses a method for use in a core network node for handling user equipment (UE) capability information in a wireless 
Regarding claim 25, Velummylum further discloses the determining availability of the UE capability information corresponding to the received capability IDs (see fig.6, blocks 600, 610, paragraphs [0085-0086] and its description); transmitting all available data blocks corresponding to the received capability IDs to the access node (see fig.6, block 612-616, elements 604, 628, paragraphs [0085-0086] and its description); receiving, from the access node, all previously not available data blocks corresponding to the received capability IDs, and storing the received data blocks (see fig.6, element 628, paragraphs [0085-0086] and its description).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Lieshout et al. (2019/0110190).
Regarding claim 12, Van Lieshout discloses a method for use in an access node for handling user equipment (UE) capability information in an access network of a wireless communication system including at least one UE (see abstract, figs.1-2, elements 104, 102, paragraphs [0041-0042] and its description), comprising: receiving, from said UE, a capability message comprising one or more capability IDs, wherein each capability ID is associated with a corresponding data block which represents a subset of the UE capability information of said UE (see abstract, fig.2, elements 102, 104, paragraphs [0051], [0058] and its description).
Regarding claim 13, Van Lieshout further discloses determining availability of the UE capability information corresponding to the received capability IDs (see abstract, fig.2, elements 102, 104, paragraphs [0051], [0055], [0058], [0068] and its description); transmitting a capability request message to a node in the wireless communication system, identifying the capability ID associated with at least one data block which is not available to the access node (see abstract, fig.2, elements 104, 106, paragraphs [0051], [0058-0059] and its description); receiving said at least one data block from said node 
Regarding claim 14, Van Lieshout further discloses said node is a core network node of the wireless communication system (see fig.2, element 106, paragraph [0056] and its description). 
Regarding claim 15, Van Lieshout further discloses said node is the UE (see fig.2, element 102, paragraph [0055-0056] and its description).
Regarding claim 17, Van Lieshout further discloses transmitting the capability request message includes: transmitting a first capability request message to a core network node of the wireless communication system (see abstract, fig.2, elements 104, 106, paragraphs [0051], [0058-0059] and its description); and, responsive to not receiving said at least one data block from the core network node, transmitting a second capability request message to the UE (see abstract, fig.2, elements 104, 106, paragraphs [0051], [0058-0059], [0061] and its description).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647